Citation Nr: 1034600	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability.

2.  Entitlement to service connection for a myocardial infarction 
(claimed as a heart condition).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to March 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for an anxiety disorder, a pulmonary 
disability and a heart disability.  The Veteran timely appealed 
that decision.

When this case was most recently before the Board in March 2009, 
it was remanded for further development.  It has been returned to 
the Board for further appellate review.

The Veteran and his spouse testified in a Video Conference 
hearing before the undersigned Acting Veterans Law Judge in June 
2006 from San Diego, California; a transcript of that hearing is 
associated with the claims file.

The Board notes that the Veteran's claim for service connection 
for an anxiety disorder was granted in an April 2010 rating 
decision, at which time he was assigned a 50 percent rating 
beginning in June 2003.  

Given that the Veteran's claim has been fully satisfied below in 
regards to the benefit sought on appeal, the Board will no longer 
address the claim for anxiety disorder in this decision.  

A claim for a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU) and a claim for service connection for head injury, 
to include traumatic brain injury (TBI), have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the issue of service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is regrettably again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show any 
treatment for, complaint of, or diagnosis of any pulmonary or 
respiratory disease during service.

2.  The Veteran has competently and credibly stated that he was 
exposed to tear gas as a result of his military service.

3.  The preponderance of the competent medical evidence in the 
record demonstrates that the Veteran does not currently suffer 
from nor is he currently diagnosed with any respiratory or 
pulmonary disease.




CONCLUSION OF LAW

The criteria for establishing service connection for a pulmonary 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in an 
August 2003 letter in connection with his claim, regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  Following adjudication by the RO and 
subsequent appeal by the Veteran, the Veteran received a letter 
in October 2005 which reiterated the same information as the 
August 2003.  Following the July 2006 remand, the Veteran was 
sent an August 2006 letter which additionally informed him how 
disability evaluations and effective dates are assigned, and the 
type evidence which impacts those determinations.  See Dingess, 
supra.  The claim was last adjudicated in April 2010.

As to VA's duty to assist, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and the hearing 
transcript from the June 2006 Board hearing.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination and a hearing before the 
undersigned Acting Veterans Law Judge.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he has a pulmonary disability that is 
related to military service.  The Veteran has stated that in 
service he was exposed to tear gas (CS gas) during a training 
exercise in basic training.  He stated that he and other 
servicemembers were told to go into a gas chamber without masks 
on, and the room was filled with tear gas and he and the 
servicemembers were supposed to put on gas masks while in the 
chamber.  The Veteran passed out in the chamber before he could 
get his mask on, and was told that he would have to perform the 
exercise again in order to pass basic training.  The Veteran 
repeated the exercise and again passed out before completion of 
the exercise.  The Veteran further asserts that when he woke up 
he had a sore throat and did not participate in basic training 
for a number of days.

The Board notes that the Veteran's service treatment records do 
not demonstrate any treatment for, complaints of, or diagnosis of 
any pulmonary or respiratory dysfunction, disease or disorder.  
In fact, the Veteran's September 1955 enlistment and February 
1956 separation examinations both note that the Veteran's lungs 
and chest were normal.  The Board notes that the Veteran 
specifically did not complain of any shortness of breath, asthma, 
pain or pressure in his chest, chronic cough or tuberculosis 
during his separation examination.  Thus, objectively, the Board 
notes that there is no in-service injury or diagnosis on which 
the Veteran can predicate a claim of continuity of 
symptomatology, because the Veteran did not demonstrate or 
complain of any pulmonary symptoms during service.  See 38 C.F.R. 
§ 3.303(b).

However, the Veteran has stated that he was subjected to tear gas 
in service, and relates his current pulmonary condition to that 
gas exposure in service.  Alternatively, the Veteran also argues 
that his pulmonary condition is due to his service-connected 
psychiatric disorder.  While the Board finds that the Veteran is 
competent and credible in his assertion that he was exposed to 
tear gas during basic training, it also finds that the Veteran 
does not have a currently diagnosed pulmonary condition for which 
he can be service connected.  The reasoning is as follows.

The Veteran's private and VA treatment records note that the 
Veteran generally denies any shortness of breath or any other 
pulmonary symptoms throughout the appeal period.  The Board notes 
several treatment records show that the Veteran's lungs are clear 
without any wheezing, rales or rhonchi, as specifically noted in 
a private February 2005 treatment record.  

The Veteran's lay testimony, however, generally indicates that 
this pulmonary condition begins during an anxiety attack when he 
becomes short of breath and does not breathe.  He will get 
lightheaded as a result.  Such was so noted in the Veteran's 
psychiatric VA treatment records in January 2006.  Those records 
noted that during the treatment session, the Veteran had a panic 
attack at which point the VA psychologist noted that the Veteran 
would hold his breath or stop breathing when he became anxious.  
The Veteran was encouraged to do diaphragmatic breathing at that 
time.  Likewise, in a February 2006 VA psychiatric treatment 
note, the Veteran noted that shortness of breath was a symptom of 
his psychiatric disorder.

Following the March 2009 Board remand, the Veteran underwent a VA 
respiratory examination in July 2009.  The VA examiner noted the 
Veteran's tear gas exposure and subsequent sore throat during 
service, as well as the Veteran's hospitalization and discharge 
for a psychiatric condition in service.  The VA examiner also 
noted the Veteran chronic atrial fibrillation and ongoing cardiac 
treatment.  The Veteran was noted as being diabetic and taking 
insulin.  The Veteran denied any history of lung disease, asthma 
or any treatment for a respiratory disease of any kind.  The 
Veteran reported that he smoked about 20 years ago, and that he 
only smoked a few cigarettes a day at that time.  The Veteran 
reported no cough, sputum production, or hemoptysis.  The 
Veteran, however, did report that he gets short of breath 
associated with episodes of anxiety or episodes of rapid atrial 
fibrillation.  The VA examiner noted that the Veteran had never 
been hospitalized or sought medical care for a respiratory 
disease.

On examination, the Veteran was shown to be quite anxious and 
speaking through a clenched jaw.  His chest was clear to 
auscultation and percussion.  The VA examiner noted there was no 
evidence of cor pulmonale, recent weight loss or gain, or 
restrictive lung disease.  The Veteran performed a pulmonary 
function test (PFT) which resulted in a normal spirogram.  A 
chest x-ray from June 2009 showed an increased heart size but 
suboptimal examination of respiratory status but no pulmonary 
changes from the previous evaluations in the past.  The Veteran 
was diagnosed with "no evidence of respiratory or pulmonary 
disease," with a history of chronic atrial fibrillation, 
hypertension, diabetes and an anxiety/depressive disorder.

Based on the foregoing evidence, the Board finds that the Veteran 
does not have a currently diagnosed pulmonary condition.  The 
Board specifically points to the July 2009 VA examination which 
demonstrated that the Veteran had no evidence of a respiratory or 
pulmonary disease.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1995).  In this case, while the Veteran has exposure to tear 
gas in service, the preponderance of the evidence of record 
demonstrates that the Veteran does not have a pulmonary or 
respiratory disease and thus, service connection must be denied.

While the Veteran is competent to relate symptomatology, such as 
shortness of breath, the Veteran is not competent to render a 
diagnosis of a pulmonary or respiratory disease.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 
(1999) (where the determinative issue is one of medical causation 
or a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue).

The Veteran has competently described experiencing shortness of 
breath during the appeal period, particularly when he has an 
anxiety or panic attack associated with his service-connected 
psychiatric disorder.  However, such symptomatology has already 
been considered when assigning a rating for the Veteran's 
service-connected psychiatric disorder.  If the Veteran were to 
be service-connected in this case for his subjective shortness of 
breath during anxiety attacks, such symptomatology would be the 
subject of a disability rating for which those symptoms have 
already been considered when assigning a disability rating for 
another service-connected disability.  Such is to be avoided 
under the rating schedule.  See 38 C.F.R. § 4.14 (2009) (The 
evaluation of the same disability under various diagnoses is to 
be avoided. . . . Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.).

Accordingly, since the Veteran does not have a respiratory or 
pulmonary disease for which he can be service connected, service 
connection for a pulmonary disability must be denied.  See 38 
C.F.R. § 3.303; Brammer, supra.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for a pulmonary disability is denied.


REMAND

The Board notes that the Veteran underwent a VA examination for 
his heart in July 2009.  In that examination, the Veteran was 
diagnosed with atrial fibrillation with mild mitral valve 
regurgitation.  The VA examiner noted that the Veteran's probably 
etiology of his valvular disease was a congenital defect of the 
mitral valve and its supporting structures, known as myxomatous 
degeneration.  The Veteran was told that he might need 
cardiothoracic surgery in the future if he has further difficulty 
with his mitral regurgitation.

The Board notes that the Veteran had previously been diagnosed 
with a myocardial infarction in November 1998, and later with 
coronary artery disease (CAD).  He also has had continual 
complaints throughout the appeal period of chest pain associated 
with his anxiety and panic attacks.  Additionally, the Veteran 
had a complaint of chest pain in service in January 1956.

Moreover, the Veteran has claimed that his current heart 
conditions were caused by his exposure to tear gas (CS Gas) 
during basic training when he was put into a gas chamber without 
a mask on and passed out twice.  He also has claimed that his 
heart condition is related as secondary to his service-connected 
anxiety disorder.  

In the VA examiner's report, neither the Veteran's claims of 
secondary causation by his psychiatric disorder or his exposure 
to tear gas in service, nor his history of myocardial infarction 
and CAD were discussed by the VA examiner.  Nor was the Veteran's 
history of chest pain in service discussed by the VA examiner.  
While the VA examiner noted that the Veteran's atrial 
fibrillation was due to a congenital defect, the VA examiner does 
not discuss whether such is the cause of the Veteran's chest pain 
in service, or subsequent heart problems, nor does he discuss 
whether the Veteran's heart disability was caused or aggravated 
by his service-connected psychiatric disorder.  

Thus, the Board finds that this opinion needs further 
clarification and the claim must again be remanded for further 
development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (a VA examination must be based on an accurate factual 
premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for the July 2009 VA examiner to 
review the claims file, his July 2009 VA 
examination report, and THIS REMAND ORDER in 
order to render an addendum to that report 
regarding the following:

(a)	Is the Veteran's diagnosed CAD and 
history of myocardial infarction more 
likely, less likely or at least as 
likely as not (50 percent or greater 
probability) due to his military 
service, to include exposure to tear 
gas and one episode of chest pain in 
January 1956.

(b)	Is the Veteran's atrial fibrillation, 
CAD or history of myocardial infarction 
proximately due to, the result of, or 
aggravated by the Veteran's service-
connected psychiatric disorder.  The VA 
examiner is asked to specifically 
discuss the Veteran's claimed chest 
pains that occur during his 
anxiety/panic attacks, and whether such 
aggravates his current heart condition.

The examiner is further instructed to give a 
clear rationale for any opinion that he 
expresses.  If the examiner opines that the 
above question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(i.e., why is the causation unknowable?) must 
be provided.

If the July 2009 VA examiner is unavailable, 
another examiner of similar qualifications 
may opine as to the above.  If the July 2009 
VA examiner, or any subsequent examiner, 
finds that the above questions cannot be 
answered without another VA examination, such 
should be scheduled.

2.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim for service connection for a 
heart disability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


